DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). in claim 1 see “for example a monocyclic ….” and “for example glutathione …”. There are two instances in claim 15.
	Claim 1 is rejected because it contains a parenthetical phrase. It is unclear if the parenthetical phrase is intended to be a limitation in the claim.
Claims 4-7 and 17-20 refer to a substructure and then named the substructure is a subformula. For example, in claim 7,  line 2 recites “is substructure (IE) …” and then refers to the partial chemical formula as “subformula (IE). The term “subformula” lacks antecedent basis in these claims.
Claims 2, 3, 8-13 and 16 are rejected because they do not overcome the deficiencies of the rejected claims from which they depend. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 11, 12, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Amoroso et al. (New J. Chem. (2008) 32: 1097-1102; cited in the IDS filed 10/7/2019; full paper provided).
Amoroso teaches the reaction of compound 1 with L-glutathione (claims 13 and 16) to produce the following compound: 

    PNG
    media_image1.png
    361
    536
    media_image1.png
    Greyscale
. Compound 7 meets the limitations of the compound of formula (I) of instant claim 1 where R1 and R2 are H (also claim 3). All of the Y groups are CH thus making C3 and R4 H (claim 8). R5, R6 and R7 are CO (also claim 12) and R8 is a glutathione derivative (claim 1). X is rhenium (also claim 11). Compound 1 is administered to cells but it is the glutathione adduct that is formed in the mitochondria (e.g., a subcellular organelle) of the cells. The observed glutathione luminescence is consistent with adduct 7. Thus, adduct 7 is an imaging agent (claim 15; page 1099, right column, second full paragraph; claim 15).

Claims 1, 3, 11, 12, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Louie et al. (Inorg. Chem. (2011) 50: 9465-9471; cited in the IDS filed 10/7/2010; full paper provided), as evidenced by the Registry file from STN; RN 1332832-10-6.
 At page 6467 (left column, “Labeling of GSH with Complex 2”) Louie teaches the reaction of complex 2 which is the isothiocyanate derivative of the tripyridine structure:

    PNG
    media_image2.png
    416
    855
    media_image2.png
    Greyscale
with L-glutathione to produce the following glutathione derivative:

    PNG
    media_image3.png
    492
    675
    media_image3.png
    Greyscale
(claims 13 and 16). The resultant structure meets the limitation of formula (I) where R1 and R2 are H (also claim 3), all of the Y substituents are CH where Y5 and Y6 are substituted by methyl (as in R3 and R4 are methyl). R5, R6 and R7 are CO (also claim 12) and R8 is a glutathione derivative (claim 1). X is rhenium (also claim 11). R8 is a glutathione derivative (claim 1). Regarding claim 15 which is drawn to the use of a compound of claim 1 as in imaging agent, this is a statement of intended use. As the structure of the compound disclosed by Louie meets the limitations of claim 1, the prior art structures is capable of performing the intended use.
Claims 1, 4, 11, 12, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lo et al. (Inorg. Chem. (2002) 41(1): 40-46; cited in the IDS filed 10/7/2019).
Lo teaches the reaction of the complex cation with L-glutathione to produce the following compound in which the biomolecule is L-glutathione (page 45):

    PNG
    media_image4.png
    698
    780
    media_image4.png
    Greyscale
(page 43, left column; second full paragraph; claims 13 and 16). 
The glutathione derivative meets the limitations of the compound of formula (I) of instant claim 1 where R1 and R2 join together with the atoms to which they are attached to form a ring system (also claim 4, where R11, R3 and R4 are H; as in claim 8). All of the other Y groups are CH. R5, R6 and R7 are CO (also claim 12) and R8 is a glutathione derivative (claim 1). X is rhenium (also claim 11). Regarding claim 15 which is drawn to the use of a compound of claim 1 as in imaging agent, this is a statement of intended use. As the structure of the compound disclosed by Louie meets the limitations of claim 1, the prior art structures is capable of performing the intended use.
Claim 14 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653